DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, line 9, recites “smaller diameter than the large-diameter part by drawing” which is grammatically awkward and should be changed to -- smaller diameter than the large-diameter part, wherein the small-diameter part is formed by a drawing process--.
Claim 5, line 9, recites “smaller diameter than the large-diameter part by drawing” which is grammatically awkward and should be changed to -- smaller diameter than the large-diameter part--.  The term “drawing” has been removed because line claim 5, line 14, discloses a drawing process.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “large-diameter” in claim 1, line 7, is a relative term which renders the claim indefinite. The term “large-diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a large-diameter may not be the same as what another person considers as a large-diameter thus the metes and bounds of the limitation cannot be determined.  Is any diameter larger than the small-diameter part viewed as being large?
The term “small-diameter” in claim 1, line 8, is a relative term which renders the claim indefinite. The term “small-diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a small-diameter may not be the same as what another person considers as a small-diameter thus the metes and bounds of the limitation cannot be determined.  Is any diameter smaller than the large-diameter part viewed as being small?  Merely disclosing that the small-diameter part has a small diameter than the large-diameter part does not define what is or is not a small-diameter. 
The term “large-diameter” in claim 5, line 7, is a relative term which renders the claim indefinite. The term “large-diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a large-diameter may not be the same as what another person 
The term “small-diameter” in claim 5, line 8, is a relative term which renders the claim indefinite. The term “small-diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a small-diameter may not be the same as what another person considers as a small-diameter thus the metes and bounds of the limitation cannot be determined.  Is any diameter smaller than the large-diameter part viewed as being small?  Merely disclosing that the small-diameter part has a small diameter than the large-diameter part does not define what is or is not a small-diameter.
Claim 5, line 14, recites “the small-diameter part is formed through a drawing process” which is indefinite because it is unclear how the drawing process from line 14 is different from or related to the drawing from line 9.  Is the Applicant referring to the same process?
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Weigold et al. (US 9,651,135 B2) discloses a motor device comprised of a worm, a worm wheel, a case, and a support shaft having a large-diameter part, a small-diameter part, a step part located between the large-diameter part and the small-diameter part, and the support shaft being embedded in the case.
Torii et al. (US 6,591,707 B2) discloses a motor device comprised of a worm, a worm wheel, a case, and a support shaft having a large-diameter part, a small-diameter part, a step part located between the large-diameter part and the small-diameter part, the small-part extending out of the case, and the support shaft being embedded in the case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656